Title: To George Washington from Brigadier General William Smallwood, 7 January 1779
From: Smallwood, William
To: Washington, George


  
    Dear Sir,
    Camp Middlebrook [N.J.] 7th January 1779.
  
Yesterday I recieved your favour dated the 1st Inst., and in pursuance of your Order have directed Lieut. Hugoe of the fifth Maryland Regiment to repair to, and take Command of the Soldiers in the Shoe Factory at New Ark, and have given him proper Instructions for this purpose, he Marches down Twenty of the Nine Months Men, who have inlisted in that Regiment, as they are altogether from the Eastern Shore, he has orders to dismiss them at Christiana Bridge, and their furloughs require them to rendezvous at New Ark on the 10th of April, in order to March under him (or such other officer as may be ordered on that duty) to join their Regiment. Those of the other Regiments who have or may inlist will be detached in a similar way.
  The great want of shoes when in Wilmington last Winter, the improbability of procuring the Necessary supplies by the modes prescribed, induced me to address you on the Subject of establishing a factory under the Superintendancy of Mr Rutherford, which you dissented to; I wrote you, and had experienced, that shoes were not to be procured, by the common mode of bartering Hides, and those recd in that way, were small and very indifferent, these Circumstances induced me to call upon the Officers of the Division, who jointly with myself agreed to establish the Factory at our own risque, to pay Mr Rutherford Eighty dollars ⅌ month, and Account with the 
    
    
    
    Continent for the Hides, Rations &c. to Average the Price of the shoes thereon, and deduct out of the officers and Soldiers pay the averaged Price for the Quantity recieved by them respectively, and by bartering the Hides of the Division for leather, and drawing out thirty three, mostly of our sorriest men to execute the work we got amply supplied with very good shoes, the first supplies of which after all Contingent expences at the highest Calculation were defrayed, averaged Twenty five Shillings ⅌ pair, but the later supplies we judged must come much lower, as the Implements and Contingencies of the Establishment in the first instance, were accounted for on the distribution of the first Thousand pair delivered—The Maryland Troops for this six or seven months have not recieved any shoes from this Factory, nor have I been informed by whose direction it has been carried on, tho’ I supposed it was by order of the Board of War, for which reason I declined withdrawing the men, and was glad the Public had taken on itself the charge and Management of this Establishment which I conceived wou’d be very usefull to the Army at large—nor do I know that the inclosed Representation is just or unjust or against whom it is levelled—I can only answer for my own Innocence, but I will not undertake to answer for some of our Genius’s in the Maryland line, who in other instances, have not acted less inconsistant, and strange, (particularly in Attempting and Advertiseing the sale of Doctr Boyces’s Manuscripts, when they were conscious both your Honor, and mine stood pledged for their delivery) tho’ if they have infused such Notions into the Soldiers heads, it is descending lower than I could have imagined, ’its a Circumstance I never heard of before—I would observe that the wages of the Soldiers in the factory, are lower than are Allowed by the Continent to other Artificers, this tho’ they were fond of Accepting at the first establishment, may now be an objection which will rest with the Board to remedy.
I had yesterday, before I received yours, wrote Mr Rutherford to forward what Shoes he had on hand to spare, As the Division by their March over the Mountains in the Snow, and in getting Boards, and Timber, are almost barefoot, this I was induced to do from an intimation, that Colo. Ramsey recd from him, that the Board of War had directed him to supply us, and I apprehended they could have no Objection to such a partial supply in this instance, as the Factory work has been and is altogether executed by the Soldiery of this Division. I remain with great regard Your most Obedient & very Hble Servant

  W. Smallwood

